 

Case 4:20-cr-00455 Document 40

Filed on 05/06/21 in TXSD Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

United States of America HOUSTON DIVISION
versus CRIMINAL ACTION No. H-20-CR-00455
Zhengdong Cheng EXHIBIT LIST
LIST OF: DEFENDANT COUNSEL: PHILIP H. HILDER,
TYPE OF HEARING: REVOKE DETENTION ORD. Q. TATE WILLIAMS
JUDGE: CLERK: .| REPORTER:
ANDREW S. HANEN __| RHONDA HAWKINS

| No. |] DESCRIPTION } Orr || Ops || Apmj] Date |
1. Pretrial Report » \ 5]b /2 ZO2
2 Addendum to Pretrial Report N TN 5 Al 202
3 Deed for 2417 Norham \ \y x [of 202-1
4 Deed of Trust for 2417 Norham \ \ 5 b | 202(
5. || Release of Lien for 2417 Norham \ NN =| bof. 202.|
6. || BCAD Report for 2417 Norham \ \ 5 |b [2021
7. Deed for 715 Pasler \ N 5 [o/2o2.
8 Deed of Trust for 715 Pasler \ ‘N 5/6 202/
9 Release of Lien for 715 Pasler NX \ Sy, It L [ 202
10. |] BCAD Report for 715 Pasler NX N 5|¢/ 2020
11. |] Deed for 610 Hartford \ N 5, of Gf Q0a1
12. || BCAD Report for 610 Hartford N \ s/t / 2o2/
13. || Deeds for 3805 Westfield NS N s/ Al Z2p2l
14. | BCAD Report for 3805 Westfield Ny ~ sf of 202/
15. || RCFL Evidence List N N 5 [el l20 2
16. |} Agreement to Forfeit Real Property N\ ™N | b / 202]
17. || Letters from Potential Sureties and Custodians \ Ny 5/4 b | 202]
18. }] Organizational Support Letters \ N el 6 | 262/
19. \
20.
21.
22,

 

 

 

 

 

 

 

 

 

 

 

 
